Title: To John Adams from Edmund Jenings, 30 April 1781
From: Jenings, Edmund
To: Adams, John



Sir
Brussels April. 30. 1781

I had yesterday the Honor of receiving your Excellencys Letter of the 27th. Instant, which afforded me the greatest pleasure, as it assured me of your Excellencys Health, which I was fearful was affected, and shewed at the same time that you were in Spirits. The natural and political Climate of the Country, where your Excellency now is, being foggy a Man must have a stout Heart and strong Body to bear up against its effects. Your Excellency has them both for

Sanctus Amor Patria del Animum et Animam.

I shall immediately pay attention to your Excellencys Hints, and shall hold a Talk thereon with my Friend This Evening.
I doubt not but that your Excellency has receivd an Account from Paris of the whole of the affair of Tarelton and the operations of the french fleet, as a Ship is Arrivd with Dispatches from Boston.
I shall set out from Hence with my Nephew about the tenth of next Month for Nantes. Your Excellencys Letters directed to me, will be faithfully deliverd.
I am with the greatest Respect Sir your Excellencys most Faithful Humb. Sert.

Edm: Jenings

